
	

113 HR 1422 : EPA Science Advisory Board Reform Act of 2014
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1422
		IN THE SENATE OF THE UNITED STATES
		November 19, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Environmental Research, Development, and Demonstration Authorization Act of 1978 to
			 provide for Scientific Advisory Board member qualifications, public
			 participation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the EPA Science Advisory Board Reform Act of 2014.
		2.Science Advisory Board
			(a)Independent adviceSection 8(a) of the Environmental Research, Development, and Demonstration Authorization Act of
			 1978 (42 U.S.C. 4365(a)) is amended by inserting independently after Advisory Board which shall.
			(b)MembershipSection 8(b) of the Environmental Research, Development, and Demonstration Authorization Act of
			 1978 (42 U.S.C. 4365(b)) is amended to read as follows:
				
					(b)
						(1)The Board shall be composed of at least nine members, one of whom shall be designated Chairman, and
			 shall meet at such times and places as may be designated by the Chairman.
						(2)Each member of the Board shall be qualified by education, training, and experience to evaluate
			 scientific and technical information on matters referred to the Board
			 under this section. The Administrator shall ensure that—
							(A)the scientific and technical points of view represented on and the functions to be performed by the
			 Board are fairly balanced among the members of the Board;
							(B)at least ten percent of the membership of the Board are from State, local, or tribal governments;
							(C)persons with substantial and relevant expertise are not excluded from the Board due to affiliation
			 with or representation of entities that may have a potential interest in
			 the Board’s advisory activities, so long as that interest is fully
			 disclosed to the Administrator and the public and appointment to the Board
			 complies with section 208 of title 18, United States Code;
							(D)in the case of a Board advisory activity on a particular matter involving a specific party, no
			 Board member having an interest in the specific party shall participate in
			 that activity;
							(E)Board members may not participate in advisory activities that directly or indirectly involve review
			 or evaluation of their own work;
							(F)Board members shall be designated as special Government employees; and
							(G)no federally registered lobbyist is appointed to the Board.
							(3)The Administrator shall—
							(A)solicit public nominations for the Board by publishing a notification in the Federal Register;
							(B)solicit nominations from relevant Federal agencies, including the Departments of Agriculture,
			 Defense, Energy, the Interior, and Health and Human Services;
							(C)make public the list of nominees, including the identity of the entities that nominated each, and
			 shall accept public comment on the nominees;
							(D)require that, upon their provisional nomination, nominees shall file a written report disclosing
			 financial relationships and interests, including Environmental Protection
			 Agency grants, contracts, cooperative agreements, or other financial
			 assistance, that are relevant to the Board’s advisory activities for the
			 three-year period prior to the date of their nomination, and relevant
			 professional activities and public statements for the five-year period
			 prior to the date of their nomination; and
							(E)make such reports public, with the exception of specific dollar amounts, for each member of the
			 Board upon such member’s selection.
							(4)Disclosure of relevant professional activities under paragraph (3)(D) shall include all
			 representational work, expert testimony, and contract work as well as
			 identifying the party for which the work was done.
						(5)Except when specifically prohibited by law, the Agency shall make all conflict of interest waivers
			 granted to members of the Board, member committees, or investigative
			 panels publicly available.
						(6)Any recusal agreement made by a member of the Board, a member committee, or an investigative panel,
			 or any recusal known to the Agency that occurs during the course of a
			 meeting or other work of the Board, member committee, or investigative
			 panel shall promptly be made public by the Administrator.
						(7)The terms of the members of the Board shall be three years and shall be staggered so that the terms
			 of no more than one-third of the total membership of the Board shall
			 expire within a single fiscal year. No member shall serve more than two
			 terms over a ten-year period.
						.
			(c)RecordSection 8(c) of such Act (42 U.S.C. 4365(c)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or draft risk or hazard assessment, after at the time any proposed;
					(B)by striking formal; and
					(C)by inserting or draft risk or hazard assessment, after to the Board such proposed; and
					(2)in paragraph (2)—
					(A)by inserting or draft risk or hazard assessment, after the scientific and technical basis of the proposed; and
					(B)by adding at the end the following: The Board’s advice and comments, including dissenting views of Board members, and the response of
			 the Administrator shall be included in the record with respect to any
			 proposed risk or hazard assessment, criteria document, standard,
			 limitation, or regulation and published in the Federal Register..
					(d)Member committees and investigative panelsSection 8(e)(1)(A) of such Act (42 U.S.C. 4365(e)(1)(A)) is amended by adding at the end the following: “These member committees and investigative panels—
				
					(i)shall be constituted and operate in accordance with the provisions set forth in paragraphs (2) and
			 (3) of subsection (b), in subsection (h), and in subsection (i);
					(ii)do not have authority to make decisions on behalf of the Board; and
					(iii)may not report directly to the Environmental Protection Agency.
					.
			(e)Public participationSection 8 of such Act (42 U.S.C. 4365) is amended by amending subsection (h) to read as follows:
				
					(h)
						(1)To facilitate public participation in the advisory activities of the Board, the Administrator and
			 the Board shall make public all reports and relevant scientific
			 information and shall provide materials to the public at the same time as
			 received by members of the Board.
						(2)Prior to conducting major advisory activities, the Board shall hold a public information-gathering
			 session to discuss the state of the science related to the advisory
			 activity.
						(3)Prior to convening a member committee or investigative panel under subsection (e) or requesting
			 scientific advice from the Board, the Administrator shall accept,
			 consider, and address public comments on questions to be asked of the
			 Board. The Board, member committees, and investigative panels shall
			 accept, consider, and address public comments on such questions and shall
			 not accept a question that unduly narrows the scope of an advisory
			 activity.
						(4)The Administrator and the Board shall encourage public comments, including oral comments and
			 discussion during the proceedings, that shall not be limited by an
			 insufficient or arbitrary time restriction. Public comments shall be
			 provided to the Board when received. The Board’s reports shall include
			 written responses to significant comments offered by members of the public
			 to the Board.
						(5)Following Board meetings, the public shall be given 15 calendar days to provide additional comments
			 for consideration by the Board.
						.
			(f)OperationsSection 8 of such Act (42 U.S.C. 4365) is further amended by amending subsection (i) to read as follows:
				
					(i)
						(1)In carrying out its advisory activities, the Board shall strive to avoid making policy
			 determinations or recommendations, and, in the event the Board feels
			 compelled to offer policy advice, shall explicitly distinguish between
			 scientific determinations and policy advice.
						(2)The Board shall clearly communicate uncertainties associated with the scientific advice provided to
			 the Administrator or Congress.
						(3)The Board shall ensure that advice and comments reflect the views of the members and shall
			 encourage dissenting members to make their views known to the public, the
			 Administrator, and Congress.
						(4)The Board shall conduct periodic reviews to ensure that its advisory activities are addressing the
			 most important scientific issues affecting the Environmental Protection
			 Agency.
						(5)The Board shall be fully and timely responsive to Congress.
						.
			3.Relation to the Federal Advisory Committee ActNothing in this Act or the amendments made by this Act shall be construed as supplanting the
			 requirements of the Federal Advisory Committee Act (5 U.S.C. App.).
		4.Relation to the Ethics in Government Act of 1978Nothing in this Act or the amendments made by this Act shall be construed as supplanting the
			 requirements of the Ethics in Government Act of 1978 (5 U.S.C. App.).
		
	Passed the House of Representatives November 18, 2014.Karen L. Haas,Clerk
